Exhibit 99.1 HEALTH GURU MEDIA, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 HEALTH GURU MEDIA, INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 Consolidated Financial Statements of Health Guru: a. Independent Auditor’s Report F-1 b. Consolidated Balance Sheets at December 31, 2012 and 2011 F-3 c. Consolidated Statements of Operations for the Years ended December 31, 2012 and 2011 F-4 d. Consolidated Statements of Stockholders’ Equity for the Years ended December 31, 2012 and 2011 F-5 e. Consolidated Statements of Cash Flows for the Years ended December 31, 2012 and 2011 F-6 f. Notes to the Consolidated Financial Statements F-8 Fruchter Rosen & Company, p.c. certified public accountants 156 west 56th street New York, New York 10019 Tel:(212) 957-3600 Fax:(212) 957-3696 INDEPENDENT AUDITORS’ REPORT To the Stockholders’ of HEALTH GURU MEDIA, INC. AND SUBSIDIARY: We have audited the accompanying consolidated financial statements of Health Guru Media, Inc., and subsidiary which comprise the consolidated balance sheets as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. F-1 Fruchter Rosen & Company, p.c. certified public accountants 156 west 56th street New York, New York 10019 Tel:(212) 957-3600 Fax:(212) 957-3696 INDEPENDENT AUDITORS’ REPORT, continued Opinion In our opinion, the consolidated financial statements referred to in the first paragraph present fairly, in all material respects, the financial position of Health Guru Media, Inc., and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ FRUCHTER ROSEN & COMPANY, P.C. FRUCHTER ROSEN & COMPANY, P.C. Certified Public Accountants New York, New York November 26, 2013 F-2 HEALTH GURU MEDIA, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization of $96,375 and $66,065, respectively Security deposits Intangible asset - domain name - Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Current portion of note payable Total current liabilities Note payable, less current portion Other liabilities - Total liabilities Stockholders' equity: Preferred stock, Series A-1; $.0001 par value; 91,550,505 shares authorized; 69,633,266 shares issued and outstanding at December 31, 2012 and 2011. Preferred stock, Series A-2; $.0001 par value; 4,45,983 shares authorized; 4,245,983 and 2,416,745 shares issued and outstanding at December 31, 2012 and 2011, respectively. Preferred stock, Series B-1; $.0001 par value; 28,359,555 shares authorized; 28,359,555 and 0 shares issued and outstanding at December 31, 2012 and 2011, respectively. - Common stock, $.0001 par value; 171,500,000 shares authorized; 425,299 and 420,726 shares issued and outstanding at December 31, 2012 and 2011, respectively. 42 42 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 HEALTH GURU MEDIA, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, Net revenue $ $ Cost of revenue Gross profit Operating expenses: Officers' salaries Salaries Marketing and promotion General and administrative Depreciation and amortization Total operating expenses Loss From Operation ) ) Interest Expense Net Loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-4 HEALTH GURU MEDIA, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Additional Total Preferred Stock Common Stock Paid-In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Equity Beginning balance - January 1, 2011 $ $ $ 35 $ $ ) $ ) Net Loss - ) ) Bridge Note Conversion- Series A - - - Stock conversion ) (7
